Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they include photographs and the requirements for photographs have not been met.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #8,104,654 to Overton (Overton). Overton discloses:
With Respect to Claim 1 
An auto-foldable pouch comprising: an auto-foldable portion (11, Col. 4 lines 31-43) and a closure portion (17-18) that form a pouch enclosure that can receive and hold an item, wherein: 5the auto-foldable portion comprises a first piece of material (11) extending lengthwise between a first side and a second side and extending widthwise between a third side and a 
With Respect to Claim 2  
The auto-foldable pouch of claim 1 wherein recloseable opening is formed from a zipper.  
With Respect to Claim 3  
The auto-foldable pouch of claim 1 further comprising a belt (20) is attached to the first side and second side of the auto-foldable portion.  
With Respect to Claim 9  
A method of using the auto-foldable pouch of claim 3 comprising: at least partially unrolling the third end and the fourth end of the auto-foldable portion (inherent in normal use, see FIGS. 5, 7 and 9 and the description indicating that locating items in it causes unrolling or .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




 Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Overton as applied to claim 1 above, and further in view of U.S. Patent #6,698,636 to Angus (Angus) and/or U.S. Patent #10,986,886 to Willows (Willows).
With Respect to Claim 4  

	However, Angus discloses forming a similar belt pouch out of neoprene material and that this is a common material for belt pouches; Willows discloses forming a similar belt pouch out of neoprene as a stretchable material.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Angus and/or Willows, to form the auto-foldable pouch out of neoprene, for the art known benefits of neoprene (e.g. water resistance, low cost, stretchability), as a mere selection of an art appropriate elastic material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Overton as applied to claim 1 above, and further in view of either U.S. Patent #5,102,216 to Mitchell (Mitchell), U.S. Patent #4,446,574 to Kalomeris (Kalomeris), or both Mitchell and Kalomeris.
With Respect to Claim 5  
A method of using the auto-foldable pouch of claim 1 comprising: at least partially unrolling the third end and the fourth end of the auto-foldable portion; accessing the closure portion; and placing an item through the recloseable opening of the closure portion into the 5pouch enclosure; but does not disclose at least partially unrolling the third end and the fourth end to access the closure portion (i.e. although unrolling and accessing are disclosed, the unrolling does not serve to provide access to the closure portion).  

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Mitchell, to have the pouch roll/fold over the opening (e.g. instead of between the user and the pouch) in order to have the folds secure items in the housing if the user is in a hurry and does not wish to use the zipper (i.e. this provides a faster albeit slightly less secure means of holding an object in the pouch) and/or to locate the folded material away from the user to enhance fit and user comfort and allow for easier putting items in and out of the pouch while the pouch is worn. 
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kalomeris, to form the zippered opening facing the user in order to provide a concealed pouch/pocket area to prevent loss and/or theft, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). This modification results in the method step of at least partially unrolling the third end and the fourth end to access the closure. 
Alternately, although Kalomeris provides sufficient motivation to locate the opening on the side facing the user under the folded area, Mitchell provides evidence that it is desirable or at least acceptable to locate an opening under a rolled/folded area, providing further evidence of the obviousness of and/or motivation for this modification.    
With Respect to Claim 6  
The method of claim 5 further comprising closing the recloseable opening of the closure portion.  
With Respect to Claim 7  
The method of claim 5 wherein the item comprises a mobile phone.  
With Respect to Claim 8  
The method of claim 5 but does not disclose wherein the item comprises a pair of eyeglasses.  
	However, Mitchell discloses using a similar automatically folding structure to hold eyeglasses. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Mitchell, to secure eyeglasses in the pouch, in order to hold the eyeglasses hands free when not in use and/or as a mere selection of an art appropriate item to hold in the pouch.
With Respect to Claim 9 
	As to claim 9, this combination is presented as an alternative rejection to that claim, as all of its limitations are similarly met. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734